Citation Nr: 1738507	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  10-16 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for temporomandibular joint (TMJ) arthralgia.  

2.  Entitlement to an initial compensable disability rating for residuals of right inguinal hernia repair, including stress urinary incontinence.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from October 2004 to February 2005 and from May 2006 to April 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran perfected an appeal on this issue and, in his April 2010 substantive appeal, via a VA Form 9, he limited his appeal to the two issues listed on the title page and subsequently only provided testimony on these two issues in the May 2017 hearing before a member of the Board.  

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge of the Board (video conference hearing) in May 2017.  A transcript of that hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although a VA examination and opinion were provided for the Veteran's TMJ arthralgia in December 2016, the examiner failed to discuss the Veteran's lay statements of his symptoms continuing since active service.  In addition, the examiner did not address the service treatment records (STRs) demonstrating a diagnosis of arthralgia of TMJ was made in November 2006, the same month he filed for VA compensation benefits for this disability.  Finally, the opinion failed to address the STRs demonstrating arthralgia of TMJ was subsequently included among his list of problems until April 2007, the same month of his discharge from service.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, the Board finds that an adequate VA examination and opinions are required to review and discuss the relevant evidence above in order to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's TMJ arthralgia originated during active service or was otherwise caused by or related to active service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); see Waters v. Shinseki, 601 F.3d 1274, 1276 (2010). 

Subsequent to the last VA examination of the Veteran in December 2016, he has continued to claim his residuals of right inguinal hernia repair are worse than reported on this examination, including having symptoms of constant daytime and nighttime voiding and urinary leakage, although he was unable to wear absorbent materials because of his groin and abdomen pain.  See May 2017 video conference hearing.  Therefore, a new VA examination is necessary to adequately determine the current severity of the Veteran's residuals of right inguinal hernia repair, including stress urinary incontinence and the functional effects of such disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPCGPREC 11-95 (April 7, 1995); see also 38 C.F.R. § 3.327.

As the record reflects the Veteran has received continuing treatment at VA, any outstanding and current ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all pertinent VA and private medical records the Veteran adequately identifies, including any outstanding VA medical records.  

2.  Upon receipt of all additional records, schedule the Veteran for a VA examination for TMJ arthralgia.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination to determine the current nature and etiology of the Veteran's disabilities.  The examination report is to contain a notation that the examiner reviewed the claims file.  

Please review the Veteran's reported history carefully.  Specifically of note in the record are:  (1) the STRs demonstrating both a diagnosis of arthralgia of TMJ was made in November 2006, the same month he filed for VA compensation benefits for this disability, and arthralgia of TMJ was listed among his list of problems until April 2007, the same month of his discharge from service; (2) the post-service VA medical records; and (3) the Veteran's lay testimony that his TMJ symptoms continued since active service.  

Please note: the Veteran is competent to attest to any lay observable symptoms and past treatment.  

All tests should be performed to determine the current diagnoses.  

The examiner is then asked to answer the following:  

(a).  Please identify whether the Veteran has, or has had during the period of the claim and appeal, a diagnosis of TMJ or arthralgia of TMJ.  

(b).  Whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed TMJ was:  (i) incurred during the Veteran's active military service OR (ii) is otherwise related to any disease, event, or injury during active service.  

Please explain the reasons for any opinions rendered and include a discussion of the relevant evidence.  

The examiner should specifically comment on: 

(i) the Veteran's competent lay statements of a continuity of symptoms since service; and 

(ii) the in-service notation of arthralgia of TMJ in the list of problems from November 2006 to April 2007.  

If no opinion can be provided without resorting to mere speculation, please explain the reasons for such conclusion.  

3.  Upon receipt of all additional records, schedule the Veteran for a VA examination of the residuals of right inguinal hernia repair, including stress urinary incontinence.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  

The evaluation of the residuals of right inguinal hernia repair, including stress urinary incontinence should consist of all necessary testing.  

The examiner is asked to list all of the residuals of right inguinal hernia repair, including stress urinary incontinence, and comment on the degree of severity and the functional effects of this disability on his activities of daily living and capacity for work.

Specifically, the examiner is asked to note the Veteran's lay testimony in the May 2017 video conference hearing regarding his urinary incontinence and voiding symptoms and to comment on the following:

(a).  Whether the Veteran experiences continual urine leakage requiring the use of an appliance or wearing of absorbent materials?  If so, how many times per day must the absorbent materials need to be changed?  (Please note: the Veteran has testified that due to his abdominal and groin pain, he carried a container with him for leakage rather than use absorbent material.)

(b).  Whether the Veteran experienced daytime voiding and, if so, how frequent? 

(c).  Whether the Veteran experienced nighttime voiding requiring that he was awakened to void, and if so, how many times per night?

Please explain the reasons for any opinions rendered and include a discussion of the relevant evidence.  If no opinion can be provided without resorting to mere speculation, please explain the reasons for such conclusion.  

4.  Ensure the examiners' opinions are responsive to the determinative issues of etiology of TMJ and the severity of the residuals of right inguinal hernia repair at issue in this appeal.  If not, return the report(s) for all necessary additional information.  

5.  Then, readjudicate the claims in light of this and all other additional evidence.  If the issues are denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




